Citation Nr: 0629357	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected migraine headaches, currently evaluated at zero 
percent.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1993 to March 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
confirmed and continued a previous RO decision evaluating the 
veteran's service-connected migraine headaches at zero 
percent.  The RO issued a notice of the decision in February 
2003, and the veteran timely filed a Notice of Disagreement 
(NOD) in April 2003.  Subsequently, in August 2003 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
October 2003, the veteran timely filed a substantive appeal.

Although in her substantive appeal the veteran initially had 
requested a Travel Board hearing on this matter, she 
subsequently withdrew that request in August 2004.  

On appeal, the Board remanded the case to the RO for further 
development in June 2005.  Specifically, the Board directed 
the RO to obtain any available medical records from the 
veteran's chiropractor that might support her claim and, if 
necessary, contact any identified medical care provider 
directly.  Additionally, the Board instructed the RO to 
consider whether a more current VA examination was warranted 
to determine the current status of the veteran's migraine 
headaches, as well as make a review of the claims folder to 
ensure that the development actions had been completed.  

As the required development has been completed, the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	Prior to November 10, 2003, the evidence is in relative 
equipoise as to whether some of the veteran's service-
connected migraine headaches were prostrating-like in 
nature averaging one such episode every two months; since 
that date, her migraine headaches have been manifested by 
less frequent attacks, which have not been prostrating or 
prostrating-like in nature.


CONCLUSIONS OF LAW

1.	The criteria for assignment of an initial 10 percent 
rating for migraine headaches, prior to November 10, 2003, 
but no more than 10 percent, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2005).

2.	The criteria for assignment of an initial or staged 
compensable rating for migraine headaches from November 
10, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 
4.124a, Diagnostic Code 8100. (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2002 letter sent to the veteran by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The February 2002 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support her claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, as well as 
its obligation to assist in attaining private medical 
records, provided the veteran gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the veteran in obtaining these 
records, she carried the ultimate burden of ensuring that she 
supported her claim with appropriate evidence.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for her if 
the RO determined such to be necessary to make a decision on 
the claim.  It also specifically asked the veteran to inform 
VA about any additional information or evidence supportive of 
her claim, and requested that she send evidence to VA as soon 
as possible.  The correspondence conveyed that VA could award 
compensation, if granted, from the date of the veteran's 
claim, as long as it received evidence within one year from 
the date of the letter; otherwise, VA could only award 
compensation, if any, from the date that it received the 
evidence.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in her possession, 
and that she received notice of the evidence needed to 
substantiate her claim, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim as well as potential 
effective dates, but she was not provided with notice of the 
type of evidence necessary to establish a rating.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to her in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against her claim for a compensable rating from 
November 10, 2003 renders moot any question about a 
disability rating for this time period and because the 
veteran received notice of the ratings in the August 2003 
SOC.  Moreover, the veteran appeared to display actual 
knowledge of the different levels of evaluation in her 
October 2003 substantive appeal, as reflected by her request 
for a 50 percent, as opposed to a 10 percent, rating.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (noting that a 
defect in VCAA notice is non-prejudicial error if shown to 
have been cured by the veteran's "actual knowledge" of the 
relevant information).           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
February 2003 RO decision that is the subject of this appeal 
in its February 2002 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received 
numerous VA examinations, the most recent occurring in August 
2004, which were thorough in nature and adequate for rating 
purposes.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for migraine headaches, 38 C.F.R. 
§ 4.124a sets forth the applicable rating criteria.  
Specifically, Diagnostic Code 8100 provides various ratings, 
ranging from zero to 50 percent: A veteran will receive a 
zero percent evaluation for migraines "[w]ith less frequent 
attacks," while a 10 percent rating will be provided for 
migraines "[w]ith characteristic prostrating attacks 
averaging one in 2 months over last several months."  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Migraines "[w]ith 
characteristic prostrating attacks occurring on an average of 
once a month over last several months" will generate a 30 
percent rating, and a veteran will receive a maximum award of 
50 percent for migraines "[w]ith very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.      

b. Fenderson Appeal
The Board notes that, in the instant case, the veteran has 
challenged the initial disability rating by seeking appellate 
review of the RO's initial evaluation because of her 
dissatisfaction with it as being too low.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).    

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id. (recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, supra, at 126, 
127.  Additionally, "[w]hen after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
 
c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that the evidence of record before November 
10, 2003 falls in equipoise as to whether the veteran's 
service-connected migraine headaches qualified as prostrating 
in nature prior to that date, and as such, the benefit of the 
doubt doctrine applies and a rating of 10 percent, but no 
more than 10 percent, is warranted.  The Board also 
determines that a preponderance of the evidence weighs 
against the veteran's claim for an initial compensable rating 
for her service-connected migraine headaches from November 
10, 2003, as the record from that date does not reflect that 
she has experienced prostrating attacks averaging one in 2 
months (or more frequently) over the last several months. 

a. Factual Background
Service Medical Records (SMRs)
The veteran's SMRs document her diagnosis of migraine 
headaches.  Specifically, a March 1999 and an early April 
1999 report recounted the veteran's history of 3 unusual 
episodes: one that occurred six years before, another a few 
months prior to March 1999 and one that occurred on the day 
of the March 1999 physician visit.  During these incidents, 
the veteran reported becoming loud, argumentative, unable to 
complete sentences, developing expressive aphasia, 
experiencing tingling and numbness in her hands, around her 
mouth as well as on the right side of her tongue, and having 
swelling of the right arm.  The April 1999 examiner diagnosed 
the veteran with probable confusional migraine, and noted 
that he did not expect this diagnosis to have an adverse 
effect on the veteran's safety, including her work on the 
flight deck.  A later April 1999 report contains a diagnosis 
of atypical migraine, and a July 1999 notation from the 
Neurosciences Department reflects that the veteran reported 
having had a headache about monthly.  Additionally, while an 
August 1999 report noted the confused migraine diagnosis, it 
indicated that the veteran nonetheless was fit for duty.  
None of the veteran's SMRs indicate that the veteran 
experienced prostrating attacks.    

2000 & 2001 VA Medical Reports
An April 2000 VA medical note indicates that the veteran 
complained of migraine headaches that day, and a May 2000 
report confirms that the veteran complained of occasional 
headaches during that time.  By August 2000, the veteran 
communicated no complaints other than swelling and conveyed 
that she was feeling well.  A mid-September 2000 VA note 
discloses that the veteran had no headaches.

In late September 2000, the veteran reported having 
headaches, and early October 2000 VA medical notations note 
the veteran's complaint of persistent headaches and her 
history of severe migraines.  A later October 2000 VA medical 
report, however, conveys that the veteran was doing well and 
that her headaches had been resolved.  November 2000 VA 
notations likewise indicate that the veteran conveyed no 
complaints or concerns.

A June 2001 VA medical note discusses the veteran's long 
history of migraine headaches as well as her previous 
diagnosis of confusional migraine.  

May 2002 VA Examination
In May 2002 the veteran submitted to a VA examination where 
she provided an account of having experienced recurring 
migraine headaches since 1999 when she received a diagnosis 
for such.  She stated that the headaches occurred 
approximately once per month, and at times more often, 
lasting 3-4 days or longer.  The veteran further conveyed 
that the migraine headaches interfered with her occupation 
and daily activities, and that she would take Extra Strength 
Tylenol and aspirin as needed to alleviate the pain.    

After conducting a general physical examination, the examiner 
diagnosed the veteran with chronic migraine headaches with 
recurrent acute exacerbations.  In making this determination, 
the examiner did not review the veteran's claims file, but 
did consult with her VA medical records.



July 2003 VA Report & the October 2003 Substantive Appeal
A July 2003 VA medical notation indicates that the veteran's 
last migraine headache occurred 2 weeks prior to the consult.  

In her substantive appeal, the veteran urged that the 
severity of her symptoms warranted a 50 percent evaluation.  
She claimed that she experienced headaches on average 3-4 per 
month, and were characterized by photophobia, incoherency of 
speech and swelling and numbness of the right or left 
fingertips, neck stiffness, vision problems, and tingling or 
numb tongue.  The veteran declared that these represented 
neurological symptoms and that her neurologist was unable to 
appropriately assess her disability.  She asserted that she 
would offer treatment records from her chiropractor, and 
claimed that her headaches were so severe that they 
interfered with her school and work.  

November 2003 VA Examination
During her November 2003 VA examination, the veteran conveyed 
her history of intermittent severe headaches, which commenced 
in 1994 or 1995 while in service, as well as a 1999 diagnosis 
of migraine headaches.  The veteran stated that she only 
takes Ibuprofen or Tylenol as needed to suppress her headache 
pain, and reported an intensity of 6 out of 10.  She stated 
that she experiences approximately 8 headaches per year, 
which last from 2 days to up to 1.5 weeks.  The headaches 
were nonprostrating in nature in that the veteran had not 
missed any school or work secondary to the headaches, and 
they had not impaired her recreation or activities of daily 
living.

After a physical examination, which disclosed no deficits or 
other abnormalities, the examiner noted that the veteran's 
headaches were otherwise alleviated at that time.  He 
diagnosed her with migraine headaches, nonprostrating in 
nature. 

August 2004 VA Examination
The veteran submitted to a VA examination in August 2004.  
The examiner indicated that he had reviewed the claims file 
prior to the examination.

The examiner recorded the following subjective history of the 
veteran: She claimed to have noted severe headaches, 
pronounced on the right side, beginning in 1995 during 
service.  These headaches apparently would last for 1-3 days, 
occurring approximately 2 times per month.  The veteran 
described the headaches as moderate to severe, radiating from 
the right side of her neck to the right side of her face.  
They also apparently caused feelings of numbness in her right 
arm and an occasional feeling of swollen hands, confusion, 
blurry vision and zig-zag features seen by the eyes.  The 
veteran additionally reported having had difficulty grasping 
for the right words and trouble speaking during these 
episodes.  No specific factors triggered her headaches.  

The veteran stated that whenever she experienced flare-ups of 
the headaches, she had visual changes, sensitivity to light 
as well as sounds, but the headaches were not prostrating in 
nature.  In between headaches the veteran reported feeling 
okay, and she would take Extra Strength Tylenol or Motrin for 
relief.  She reported having received a diagnosis of 
confusional migraine headaches in 1999 while in service.

The examiner noted that the veteran's last flare-up of 
headaches occurred in 2002, and that she described them as 
sharp, behind the eyes, going back to the head, very severe 
in intensity, non-prostrating in nature, but incapacitating 
her for about 3 hours.  When she had such temporary 
incapacitation, she missed work, but this had occurred in 
2002.  

Upon review of the record, the examiner observed that 
documentation of the veteran's migraine complaints dated back 
to June 2001, at which time she was neurologically cleared 
and given Tylenol only when needed.  The veteran had not been 
incapacitated or hospitalized in the last 2 years prior to 
the exam due to the migraine headaches, and she experienced 
no nausea, vomiting, fever, malaise, or other constitutional 
symptoms accompanying the headaches.  The examiner again 
reiterated that the veteran's headaches were not prostrating 
in nature and that she did not miss so much work or any 
school since the time 2 years before.  

After conducting a physical examination of the veteran, and 
based on this exam as well as the veteran's reported history, 
the examiner diagnosed her with migraine headaches in 
remission for 2 years.

Post-Remand Record
The record reflects that following the Board's June 2005 
Remand, the RO issued a letter to the veteran in October 
2005, informing her of the RO's VCAA duties as well as her 
ability to submit additional evidence in support of her 
claim.  This letter expressly requested that the veteran 
provide VA with all relevant evidence in her possession and 
additionally reiterated that the burden fell on her to 
provide enough information about evidence not in the Federal 
Government's possession so that the RO could acquire it on 
her behalf.  The RO apprised the veteran that she could offer 
doctors' statements, laboratory testing results or X-rays, 
statements from individuals with personal knowledge of her 
disability in addition to the treatment records from her 
chiropractor that the veteran had mentioned in her 
substantive appeal.     

Approximately 5 months later in March 2006, the RO issued its 
post-Remand SSOC.  The SSOC denied the veteran's claim for an 
initial compensable rating for her service-connected 
migraines, and further advised the veteran that she could 
still submit additional evidence.  It also noted that the 
veteran had failed to offer additional evidence in support of 
her claim as of the date of this SSOC.  

In March 2006, the veteran's accredited representative 
provided a statement indicating that it had reviewed the 
veteran's claims folders, other allied documentation, to 
include the SOC, substantive appeal and SSOCs, as well as the 
Board's Remand Order.  The veteran's accredited 
representative offered no additional evidence at this time 
and made no indication that any such evidence was 
forthcoming.    

b. Discussion
The Board initially comments that the RO complied with the 
June 2005 Remand directive and fulfilled the development 
requirements contained therein.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).  In 
its October 2005 letter, the RO expressly asked the veteran 
to provide additional evidence relating to her claim and 
specifically referenced her comment about chiropractic 
treatment records set forth in the October 2003 substantive 
appeal.  The Board notes that the veteran, although 
explicitly solicited for these reports, provided no such 
records, and indeed, did not offer any additional evidence 
subsequent to the Board's June 2005 Remand despite the fact 
that the veteran's accredited representative reviewed the 
entire claims file, to include the Remand Order.     

Additionally, the Board notes that although the RO apparently 
considered and opted not to offer the veteran an additional 
VA examination, the Board has concluded above that the 
numerous VA examinations afforded the veteran were fully 
adequate for the purposes of resolving this appeal.  This is 
so especially in light of the fact that the veteran offered 
no post-Remand evidence that would call into question the 
findings and diagnoses contained in any of these exams.

Turning to the merits of the veteran's claim, the Board finds 
that the evidence prior to November 10, 2003 falls in 
relative equipoise.  Therefore, the veteran receives the 
benefit of the doubt, and the claim is granted for this 
period.  During the May 2002 VA examination, the veteran 
asserted that her migraine headaches occurred approximately 
once per month and that they interfered with her occupation 
and activities of daily living.  Although the examiner did 
not expressly indicate whether the veteran's migraines were 
prostrating in nature, he did diagnose her with chronic 
migraines with recurrent, acute exacerbations, which weighs 
in favor of her claim.  

Additionally, in her October 2003 substantive appeal and 
during the August 2004 VA examination, the veteran reiterated 
that her migraine headaches had caused interference with her 
daily life and work, specifically referencing a temporarily 
incapacitating flare-up in 2002.  While the medical reports 
prior to November 10, 2003 did not specifically characterize 
the veteran's migraines as prostrating in nature, the Board 
determines the veteran's consistent attestations that her 
headaches had caused incapacitation, interfering with her 
work and daily life, balances against such a deficiency.  The 
evidence during this time period thus falls at least in 
relative equipoise, and therefore the benefit of the doubt 
applies in favor of the veteran.  Accordingly, a 10 percent 
rating, characterized by intermittent prostrating attacks on 
average once every 2 months over several months, before 
November 10, 2003 is warranted, as the veteran experienced at 
least one incapacitating episode in 2002.  A higher rating of 
30 percent is not warranted, as the evidence does not 
demonstrate that the veteran experienced prostrating attacks 
averaging once a month over several months during this time 
period.   

The Board also determines that the evidence of record weighs 
in favor of a noncompensable rating for the veteran's 
migraine headaches, and preponderates against a higher 
rating, from November 10, 2003.  This is because none of the 
medical reports of record from that date indicate that the 
veteran experienced prostrating attacks averaging one in 2 
months (or more frequently) over the last several months, 
which typify the compensable ratings under Diagnostic Code 
8100.  Both the August 2004 and November 2003 VA examiners 
expressly characterized the veteran's migraine headaches as 
nonprostrating in nature.  Additionally, in November 2003, 
the veteran conveyed that she had not missed either school or 
work because of the headaches and that her headaches had not 
caused any impairment of her recreation or activities of 
daily living.  She also stated in August 2004 that she had 
not experienced an incapacitating flare-up migraine since 
approximately 2002.  Without evidence of prostrating attacks 
from November 2003, the Board determines that a compensable 
rating from this time period is not warranted.    

The Board acknowledges the veteran's contention about the 
inadequacy of the neurologist's evaluation as well as her 
assertion that her physical symptoms reflect a neurological 
defect.  As a layperson, however, she is not competent to 
provide a medical opinion about diagnosis or the accuracy of 
a physician's assessment of her disability.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  While the appellant is 
certainly competent to describe symptoms that she experienced 
within her personal knowledge, without an indication in the 
record that she has had the relevant medical training, she is 
not competent to provide an opinion on whether she suffers 
from migraine headaches that are prostrating in nature.  As a 
result, her own assertions are not probative to the critical 
issue in this case of what constitutes the appropriate 
disability rating for her disorder.           

c. Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that her service-connected migraine 
headaches have caused marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion
For the reasons stated above, the Board finds that an initial 
compensable rating of 10 percent, but no more than 10 
percent, for the veteran's service-connected migraine 
headaches prior to November 10, 2003 is warranted.  Because 
the evidence prior to this date falls in relative equipoise, 
the benefit of the doubt doctrine applies.  See Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert, 1 Vet. App. at 56.  The Board additionally 
determines that an initial compensable rating from November 
10, 2003 is not warranted, as the preponderance of the 
evidence is against such an evaluation.    




ORDER

An initial 10 percent rating for migraine headaches, prior to 
November 10, 2003, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An initial or staged compensable rating for migraine 
headaches, from November 10, 2003, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


